J-S63044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: J.C.W., JR., A MINOR          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 868 WDA 2018

               Appeal from the Order Dated May 14, 2018
            In the Court of Common Pleas of Bedford County
           Orphans' Court at No(s): CP-05-DP-0000022-2016

 IN RE: J.C.W., JR., A MINOR          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 869 WDA 2018

               Appeal from the Order Dated May 14, 2018
            In the Court of Common Pleas of Bedford County
           Orphans' Court at No(s): CP-05-DP-0000022-2016,
                          No. 10 Adoption 2017

 IN RE: S.J.W., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.C.W., NATURAL           :
 FATHER                               :
                                      :
                                      :
                                      :
                                      :   No. 870 WDA 2018

                 Appeal from the Order Dated May 14, 2018
              In the Court of Common Pleas of Bedford County
                 Orphans' Court at No(s): 9 Adoption 2017

 IN RE: S.J.W., A MINOR               :   IN THE SUPERIOR COURT OF
J-S63044-18


                                       :         PENNSYLVANIA
                                       :
 APPEAL OF: J.C.W., NATURAL            :
 FATHER                                :
                                       :
                                       :
                                       :
                                       :   No. 871 WDA 2018

                  Appeal from the Order Dated May 14, 2018
               In the Court of Common Pleas of Bedford County
              Orphans' Court at No(s): DP-23 for the year 2016

 IN RE: C.J.W.,A MINOR                 :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: J.C.W., NATURAL            :
 FATHER                                :
                                       :
                                       :
                                       :
                                       :   No. 872 WDA 2018

              Appeal from the Order Dated May 14, 2018
           In the Court of Common Pleas of Bedford County
         Orphans' Court at No(s): No. DP-24 for the year 2016

 IN RE: C.J.W., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: J.C.W., NATURAL            :
 FATHER                                :
                                       :
                                       :
                                       :
                                       :   No. 873 WDA 2018

                 Appeal from the Order Dated May 14, 2018
              In the Court of Common Pleas of Bedford County
                 Orphans' Court at No(s): 12 Adoption 2017

 IN RE: D.E.W., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: J.C.W., NATURAL            :
 FATHER                                :

                                   -2-
J-S63044-18


                                               :
                                               :
                                               :
                                               :   No. 874 WDA 2018

                   Appeal from the Order Dated May 14, 2018
                In the Court of Common Pleas of Bedford County
                     Orphans' Court at No(s): DP- 25 - 2016

    IN RE: D.E.W., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.C.W., NATURAL                 :
    FATHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 875 WDA 2018

                   Appeal from the Order Dated May 14, 2018
                In the Court of Common Pleas of Bedford County
                   Orphans' Court at No(s): 11 Adoption 2017


BEFORE:      OTT, J., MURRAY, J., and STEVENS, P.J.E.

CONCURRING STATEMENT BY OTT, J.:                     FILED DECEMBER 12, 2018

        I agree with the decision of the Majority to affirm the goal change orders

and orders terminating the parental rights of Father to C.J.W. and D.E.W. See

Appeal Nos. 872 and 873 WDA 2018, and 874 and 875 WDA 2018,

respectively.

        However, I write separately to express my disagreement with this

Court’s opinion in In Re K.J.H., 180 A.3d 411 (Pa. Super. 2018), followed by

the Majority, to address sua sponte the issue of whether counsel has a conflict


____________________________________________


   Former Justice specially assigned to the Superior Court.

                                           -3-
J-S63044-18


between the legal interests and the best interests of J.C.W., Jr., and S.J.W.,

when the issue was not raised on appeal by Father. Nevertheless, I

acknowledge that this panel is bound by that opinion. See State Farm Fire

& Cas. Co. v. Craley, 844 A.2d 573, 575 (Pa. Super. 2004) (stating we are

bound by decisions of other panels of this Court until an en banc panel of this

Court, the legislature, or the Supreme Court decides otherwise.). Hence, I

concur in the decision of the Majority to vacate the goal change orders and

orders terminating the parental rights of Father to J.C.W., Jr., and S.J.W. See

Appeal Nos. 868 and 869 WDA 2018, and 871 and 872 WDA 2018,

respectively.




                                     -4-